GARTH, Circuit Judge,
concurring and dissenting:
While I agree with the majority of the court that the writ of habeas corpus was issued by the district court in error, and that Marshall must be returned to prison, I cannot agree that a distinction must be drawn between Marshall’s first prison infraction (for possession of marijuana) and Marshall’s second prison infraction (for a similar offense). Thus, while I concur with the majority’s holding that Marshall’s severity offense should be classified at not more than Class V, I cannot agree that we may void the penalty assessed by the Commission respecting Marshall’s first disciplinary infraction.
I note that the Rescission Guideline, 28 C.F.R. 2.36(a)(1) (1985), relevant to Marshall’s first infraction, would have limited the sanction imposed to postponement of Marshall’s presumptive release date anywhere from one to sixty days. Indeed, discretion was vested in the Commission to impose no sanction whatsoever if it deemed that a lack of punishment was appropriate. As the Guidelines subsequently evolved, they provided for postponement of a prisoner’s release date by “0-60” days for each instance of misconduct, or a postponement of “0-120 days in the case of use or simple possession of illicit drugs.” 28 C.F.R. § 2.36(a)(1) (1986). The penalties under the Guidelines were thereafter increased to a point where the Parole Commission could postpone Marshall’s release date by anywhere from “0 to 8 months” if Marshall was found to possess or use marijuana, an illicit drug.
In Marshall’s case, the Parole Commission imposed a two-month sentence for his first infraction and an additional four month sentence for his second infraction. The majority of this court has voided Marshall’s punishment for his first infraction on the ground that no punishment had been imposed for this infraction when the Commission set Marshall’s initial release date. This was so, even though Marshall’s first marijuana infraction had already appeared on his record. The majority deduces from this circumstance that a sufficient appearance of vindictiveness was created to invoke the rule on retaliation announced in North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), Maj. op. at 950, since the Commission did not add the two month sanction to Marshall’s parole guideline score until after Marshall sought relief in the district court.
Pearce involved the resentencing of a criminal defendant after a successful appeal which forced the state to retry and reconvict him. In such a circumstance, the Supreme Court held that due process forbade a greater sentence being imposed after Pearce’s second conviction than he had received after his first conviction, if the second and greater senterice was imposed in retaliation for Pearce’s successful appeal. Pearce, 395 U.S. at 723-25, 89 S.Ct. at 2079-80. In reaching its result, the majority analogizes the action taken by the Parole Commission in establishing punish-*952merits for administrative infractions, to the situation discussed in Pearce.
Pearce, however, deals with challenges to court convictions, not with Parole Commission proceedings which do not involve convictions. In Pearce, the defendant had successfully appealed from his original conviction. After his reconviction and resen-tencing, the Supreme Court held that his enhanced second sentence was unconstitutional. The Supreme Court reasoned that if it were to hold otherwise, the fear of vindictiveness against a defendant for having successfully attacked his first conviction might unconstitutionally deter, or chill, the defendant’s exercise of his right to appeal.
Here, however, Marshall has not attacked the Commission’s finding that he committed his first drug infraction. Indeed, that infraction is admitted. Because the Commission’s action in assessing punishments for admitted violations could in no way deter the exercise of Marshall’s rights, no comparability exists between Pearce and the case before us today.
In a similar setting, i.e., the revocation of good time credits by prison administrators, the Supreme Court has stated, “[^evocation of good time credits is not comparable to a criminal conviction.” Superintendent v. Hill, 472 U.S. 445, 456, 105 S.Ct. 2768, 2774, 86 L.Ed.2d 356 (1985). Moreover, unlike the standard applicable in North Carolina v. Pearce, we are instructed that we may not interfere with Parole Commission punishments resulting from prison infractions if there is “some evidence” that the infraction occurred. Hill, 472 U.S. at 456, 105 S.Ct. at 2773. “The fundamental fairness guaranteed by the Due Process Clause does not require courts to set aside decisions of prison administrators that have some basis in fact.” Id.
No one, particularly Marshall, contests the fact that Marshall had committed two prison infractions when he tested positive for marijuana on two different occasions. Thus, there is uncontradicted evidence of these critical facts — evidence which more than meets the “some evidence” test mandated by Superintendent v. Hill, supra.
. Because I believe we are bound to employ the standard of “some evidence” established by Superintendent v. Hill, and because I do not believe that we can expand the principle of North Carolina v. Pearce to prison infraction sanctions imposed by the Parole Commission, and further, because the record in my opinion does not support an “appearance of vindictiveness,” I am unwilling to assume that the Commission was retaliating against Marshall. I therefore dissent from so much of the majority opinion which has refused to give effect to the Commission’s punishment of Marshall’s first infraction. On Marshall’s return to prison, I would hold that Marshall is subject to serve the full six months assessed by the Commission.